

EXHIBIT 10.5

ASTORIA FINANCIAL CORPORATION
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT WITH EXECUTIVE OFFICER
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of October 16, 2014 by and between ASTORIA FINANCIAL
CORPORATION, a business corporation organized and operating under the laws of
the State of Delaware and having an office at One Astoria Bank Plaza, Lake
Success, New York 11042-1085 (the “Company”), and Monte N. Redman, an individual
residing at 69 Third Street, Garden City, New York 11530 (the “Executive”).
WITNESSETH:
WHEREAS, the Executive currently serves the Company in the capacity of President
and Chief Executive Officer and as President and Chief Executive Officer of its
wholly owned subsidiary, ASTORIA BANK (the “Bank”); and
WHEREAS, the Company desires to assure for itself the continued availability of
the Executive’s services and the ability of the Executive to perform such
services with a minimum of personal distraction in the event of a pending or
threatened Change of Control (as hereinafter defined); and
WHEREAS, the Executive is willing to continue to serve the Company on the terms
and conditions hereinafter set forth; and
WHEREAS, the Executive currently has an Employment Agreement with the Company
entered into on January 1, 1996 (the “Initial Effective Date”), amended and
restated on January 1, 2000, further amended as of August 15, 2007, further
amended and restated as of January 1, 2009 and further amended as of April 21,
2010 (such agreement, as amended, the “Prior Agreement”);
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, the Company and the Executive hereby amend and
restate in its entirety the Employment Agreement by and between the Company and
the Executive as amended through April 21, 2010 so as to provide as follows from
and after the date hereof:
Section 1.
Employment.

The Company agrees to continue to employ the Executive, and the Executive hereby
agrees to such continued employment, during the period and upon the terms and
conditions set forth in this Agreement.
Section 2.
Employment Period; Remaining Unexpired Employment Period.

(a)    The terms and conditions of this Agreement shall be and remain in effect
during the period of employment established under this Section 2 (the
“Employment Period”). The Employment Period shall be for an initial term of
three years beginning on the Initial




--------------------------------------------------------------------------------



Effective Date and ending on the day before the third anniversary date of the
Initial Effective Date, plus such extensions, if any, as are provided by the
Board of Directors of the Company (the “Board”) pursuant to Section 2(b).
(b)    Beginning on the Initial Effective Date, the Employment Period shall
automatically be extended for one (1) additional day each day until the
Executive attains the age of sixty-seven (67), unless either the Company or the
Executive elects not to extend the Agreement further by giving written notice to
the other party, in which case the Employment Period shall end on the day before
the third anniversary of the date on which such written notice is given. When
the Executive attains the age of sixty-seven (67), the daily extensions will
cease automatically and without notice or other action, the Employment Period
shall be for a fixed term of three years thereafter, and this Agreement will
expire when the Executive attains the age of seventy (70). For all purposes of
this Agreement, the term “Remaining Unexpired Employment Period” as of any date
shall mean the period beginning on such date and ending on:
(i)    if extensions have ceased in accordance with this Section 2(b), the day
before the third anniversary of the date on which extensions were discontinued;
and
(ii)    in all other cases, the day before the third anniversary of the date as
of which the Remaining Unexpired Employment Period is being determined.
Upon termination of the Executive’s employment with the Company for any reason
whatsoever, any daily extensions provided pursuant to this Section 2(b), if not
previously discontinued, shall automatically cease.
(c)    Nothing in this Agreement shall be deemed to prohibit the Company from
terminating the Executive’s employment at any time during the Employment Period
with or without notice for any reason; provided, however, that the relative
rights and obligations of the Company and the Executive in the event of any such
termination shall be determined pursuant to this Agreement.


Section 3.
Duties.



The Executive shall serve as President and Chief Executive Officer of the
Company, having such power, authority and responsibility and performing such
duties as are prescribed by or pursuant to the By-Laws of the Company and as are
customarily associated with such position. The Executive shall devote his or her
full business time and attention (other than during weekends, holidays, approved
vacation periods, and periods of illness or approved leaves of absence) to the
business and affairs of the Company, its affiliates and subsidiaries and shall
use his or her best efforts to advance the interests of the Company.


Section 4.
Cash Compensation.



In consideration for the services to be rendered by the Executive hereunder, the
Company shall pay to him or her a salary at an initial annual rate of NINE
HUNDRED SIXTY THOUSAND DOLLARS ($960,000.00), payable in approximately equal
installments in

Page 2 of 27
68243715v4

--------------------------------------------------------------------------------



accordance with the Company’s customary payroll practices for senior officers.
At least annually during the Employment Period, the Board shall review the
Executive’s annual rate of salary and may, in its discretion, approve an
increase therein. In no event shall the Executive’s annual rate of salary under
this Agreement in effect at a particular time be reduced without his or her
prior written consent and any such reduction in the absence of such consent
shall be a material breach of this Agreement. In addition to salary, the
Executive may receive other cash compensation from the Company for services
hereunder at such times, in such amounts and on such terms and conditions as the
Board may determine from time to time.


Section 5.
Employee Benefit Plans and Programs.

During the Employment Period, the Executive shall be treated as an employee of
the Company and shall be entitled to participate in and receive benefits under
any and all qualified and non-qualified retirement, pension, savings,
profit-sharing or stock bonus plans, any and all group life, health (including
hospitalization, medical and major medical), dental, accident and long term
disability insurance plans, and any other employee benefit and compensation
plans (including, but not limited to, any incentive compensation plans or
programs, stock option and appreciation rights plans and restricted stock plans)
as may from time to time be maintained by, or cover employees of, the Company,
in accordance with the terms and conditions of such employee benefit plans and
programs and compensation plans and programs and consistent with the Company’s
customary practices.
Section 6.
Indemnification and Insurance.

(a)    During the Employment Period and for a period of six (6) years
thereafter, the Company shall cause the Executive to be covered by and named as
an insured under any policy or contract of insurance obtained by it to insure
its directors and officers against personal liability for acts or omissions in
connection with service as an officer or director of the Company or service in
other capacities at the request of the Company. The coverage provided to the
Executive pursuant to this Section 6 shall be of the same scope and on the same
terms and conditions as the coverage (if any) provided to other officers or
directors of the Company.
(b)    To the maximum extent permitted under applicable law, during the
Employment Period and for the maximum period allowed under applicable law
thereafter, the Company shall indemnify the Executive against, defend and hold
him or her harmless from, and advance any costs, liabilities, losses and
exposures for acts or omissions in connection with service as an officer or
director of the Company or service in other capacities at the request of the
Company, to the fullest extent and on the most favorable terms and conditions
that similar indemnification is offered to any director or officer of the
Company or any subsidiary or affiliate thereof. No provision of this Agreement
nor any termination or expiration of this Agreement is intended to authorize the
elimination or impairment of any right to indemnification or to advancement of
expenses arising under a provision of the certificate of incorporation or a
bylaw of the Company by amendment to such a provision after the occurrence of an
act or omission that is the subject of an action, suit or proceeding for which
indemnification is sought.

Page 3 of 27
68243715v4

--------------------------------------------------------------------------------



Section 7.
Other Activities.

(a)    The Executive may serve as a member of the board of directors of such
business, community and charitable organizations as he or she may disclose to
and as may be approved by the Board (which approval shall not be unreasonably
withheld or delayed); provided, however, that such service shall not materially
interfere with the performance of his or her duties under this Agreement. The
Executive may also engage in personal business and investment activities which
do not materially interfere with the performance of his or her duties hereunder;
provided, however, that such activities are not prohibited under any code of
conduct or investment or securities trading policy established by the Company
and generally applicable to all similarly situated executives.
(b)    The Executive may also serve as an officer or director of the Bank on
such terms and conditions as the Company and the Bank may mutually agree upon,
and such service shall not be deemed to materially interfere with the
Executive’s performance of his or her duties hereunder or otherwise result in a
material breach of this Agreement. If the Executive is discharged or suspended,
or is subject to any regulatory prohibition or restriction with respect to
participation in the affairs of the Bank, he or she shall (subject to the
Company’s powers of termination hereunder) continue to perform services for the
Company in accordance with this Agreement but shall not directly or indirectly
provide services to or participate in the affairs of the Bank in a manner
inconsistent with the terms of such discharge or suspension or any applicable
regulatory order.
Section 8.
Working Facilities and Expenses.

The Executive’s principal place of employment shall be at the Company’s
executive offices at the address first above written, or at such other location
within Queens County or Nassau County, New York at which the Company shall
maintain its principal executive offices, or at such other location as the
Company and the Executive may mutually agree upon. The Company shall provide the
Executive at his or her principal place of employment with a private office,
secretarial services and other support services and facilities suitable to his
or her position with the Company and necessary or appropriate in connection with
the performance of his or her assigned duties under this Agreement. The Company
shall provide to the Executive for his or her exclusive use an automobile owned
or leased by the Company and appropriate to his or her position, to be used in
the performance of his or her duties hereunder, including commuting to and from
his or her personal residence and which may be used by Executive for personal
purposes. The Company shall (i) reimburse the Executive for all expenses
associated with his or her business use of the aforementioned automobile; (ii)
reimburse the Executive for his or her ordinary and necessary business expenses
incurred in the performance of his or her duties under this Agreement (including
but not limited to travel and entertainment expenses) that are excludible from
the Executive’s gross income for federal income tax purposes; (iii) reimburse
the Executive for fees for memberships in such clubs and organizations and such
other expenses as the Executive and the Company shall mutually agree are
appropriate for business purposes, in each case upon presentation to the Company
of an itemized account of such expenses in such form as the Company may
reasonably require, each such reimbursement payment to be made promptly
following receipt of the itemized account and in any event not later than the
last day of the calendar year following the calendar year in which the expense
was

Page 4 of 27
68243715v4

--------------------------------------------------------------------------------



incurred. The Executive shall be responsible for the payment of any taxes on
account of his or her personal use of the automobile provided by the Company and
on account of any other benefit provided herein.
Section 9.
Termination of Employment with Separation Benefits.

(a)    The Executive shall be entitled to the Separation benefits described
herein in the event that his or her employment with the Company terminates
during the Employment Period under any of the following circumstances:
(i)    the Executive’s voluntary resignation from employment with the Company
within six (6) months following:
(A)    the failure of the Board to appoint or re-appoint or elect or re-elect
the Executive to the office of President and Chief Executive Officer (or a more
senior office) of the Company;
(B)    if the Executive is or becomes a member of the Board, the failure of the
stockholders of the Company to elect or re-elect the Executive to the Board or
the failure of the Board (or the nominating committee thereof) to nominate the
Executive for such election or re-election;
(C)    the expiration of a thirty (30) day period following the date on which
the Executive gives written notice to the Company of its material failure,
whether by amendment of the Company’s Certificate of Incorporation or By-laws,
action of the Board or the Company’s stockholders or otherwise, to vest in the
Executive the functions, duties, or responsibilities prescribed in Section 3 of
this Agreement as of the date hereof, unless, during such thirty (30) day
period, the Company cures such failure in a manner determined by the Executive,
in his or her discretion, to be satisfactory;
(D)    the expiration of a thirty (30) day period following the date on which
the Executive gives written notice to the Company of its material breach of any
term, condition or covenant contained in this Agreement (including, without
limitation, any reduction of the Executive’s rate of base salary in effect from
time to time and any change in the terms and conditions of any compensation or
benefit program in which the Executive participates which, either individually
or together with other changes, has a material adverse effect on the aggregate
value of his or her total compensation package), unless, during such thirty (30)
day period, the Company cures such failure in a manner determined by the
Executive, in his or her discretion, to be satisfactory; or
(E)    the relocation of the Executive’s principal place of employment, without
his or her written consent, to a location outside of Nassau County and Queens
County, New York;

Page 5 of 27
68243715v4

--------------------------------------------------------------------------------



(ii)    the termination of the Executive’s employment with the Company for any
other reason not described in Section 10(a).
In such event, the Company shall provide the benefits and pay to the Executive
the amounts described in Section 9(b).
(b)    Upon the termination of the Executive’s employment with the Company under
circumstances described in Section 9(a) of this Agreement, the Company shall pay
and provide to the Executive (or, in the event of the Executive’s death
following the Executive’s termination of employment, to his or her estate):
(i)    his or her earned but unpaid compensation (including, without limitation,
all items which constitute wages under Section 190.1 of the New York Labor Law
and the payment of which is not otherwise provided for under this Section 9(b))
as of the date of the termination of his or her employment with the Company,
such payment to be made at the time and in the manner prescribed by law
applicable to the payment of wages but in any event not later than thirty (30)
days after termination of employment;
(ii)    the benefits, if any, to which he or she is entitled as a former
employee under the employee benefit plans and programs and compensation plans
and programs maintained for the benefit of the Company’s officers and employees,
including the annual bonus (if any) to which he or she is entitled under any
cash-based annual bonus or performance compensation plan in effect for the year
in which his or her termination occurs, to be paid at the same time and on the
terms and conditions (including but not limited to achievement of performance
goals) applicable under the relevant plan;
(iii)    continued group life, health (including hospitalization, medical and
major medical), dental, accident and long term disability insurance benefits, in
addition to that provided pursuant to Section 9(b)(ii), and after taking into
account the coverage provided by any subsequent employer, if and to the extent
necessary to provide for the Executive, for the Remaining Unexpired Employment
Period, coverage (including any co-payments and deductibles, but excluding any
premium sharing arrangements, it being the intention of the parties to this
Agreement that the premiums for such insurance benefits shall be the sole cost
and expense of the Company) equivalent to the coverage to which he or she would
have been entitled under such plans (as in effect on the date of his or her
termination of employment, or, if his or her termination of employment occurs
after a Change of Control, on the date of such Change of Control, whichever
benefits are greater), if he or she had continued working for the Company during
the Remaining Unexpired Employment Period at the highest annual rate of salary
or compensation, as applicable, achieved during that portion of the Employment
Period which is prior to the Executive’s termination of employment with the
Company;



Page 6 of 27
68243715v4

--------------------------------------------------------------------------------





(iv)    thirty (30) days following the Executive’s termination of employment
with the Company, a lump sum payment in an amount representing an estimate of
the salary that the Executive would have earned if he or she had continued
working for the Company during the Remaining Unexpired Employment Period at the
highest annual rate of salary achieved during that portion of the Employment
Period which is prior to the Executive’s termination of employment with the
Company (the “Salary Separation Payment”). The Salary Separation Payment shall
be computed using the following formula:


SSP    =    BS x NY
where:
“SSP” is the amount of the Salary Separation Payment, before the deduction of
applicable federal, state and local withholding taxes;
“BS” is the highest annual rate of salary achieved during that portion of the
Employment Period which is prior to the Executive’s termination of employment
with the Company;
“NY” is the Remaining Unexpired Employment Period expressed as a number of years
and fractions of years.
The Salary Separation Payment shall be paid in lieu of all other payments of
salary provided for under this Agreement in respect of the period following any
such termination.
(v)    a lump sum payment (the “401(k) Separation Payment”) equal to an estimate
of the additional employer contributions to which he or she would have been
entitled under any and all qualified and non-qualified defined contribution
pension plans, excluding the employee stock ownership plans, maintained by, or
covering employees of, the Company or any of its affiliates or subsidiaries as
if he or she were 100% vested thereunder and had continued working for the
Company during the Remaining Unexpired Employment Period.
The 401(k) Separation Payment shall be calculated as follows:
401KSP    =    (401KC x NY) + UVB
where:
“401KSP” is the amount of the 401(k) Separation Payment, before the deduction of
applicable federal, state and local withholding taxes;
“401KC” is the sum of the “Company Contributions” as defined in the Bank’s
Incentive Savings Plan or, if made under another

Page 7 of 27
68243715v4

--------------------------------------------------------------------------------



defined contribution pension plan other than an employee stock ownership plan,
the comparable contribution made for the benefit of the Executive during the one
year period which shall end on the date of his or her termination of his or her
employment with the Company;
“NY” is the Remaining Unexpired Employment Period expressed as a number of years
and fractions of years; and
“UVB” is the actual balance credited to the Executive’s account under the
applicable plan at the date of his or her termination of employment that is not
vested and does not become vested as a consequence of such termination of
employment.
The 401(k) Separation Payment shall be converted into the same form, and paid at
the same time, and in the same manner, as benefits under the corresponding
non-qualified plan. and, if there is no such non-qualified plan in effect on the
date of this Agreement, in a lump sum.
(vi)    thirty (30) days following the Executive’s termination of employment
with the Company, the Company shall make a lump sum payment to the Executive in
an amount equal to the estimated potential annual bonuses or incentive
compensation that the Executive was targeted to have earned if the Executive had
continued working for the Company during the Unexpired Employment Period at the
highest annual rate of salary achieved during that portion of the Employment
Period which is prior to the Executive’s termination of employment with the
Company (the “Bonus Separation Payment”). The Bonus Separation Payment shall be
computed using the following formula:
BSP    =    (BS x TIO x NY)
where:
“BSP” is the amount of the Bonus Separation Payment, before the deduction of
applicable federal, state and local withholding taxes;
“BS” is the highest annual rate of salary achieved during that portion of the
Employment Period which is prior to the Executive’s termination of employment
with the Company;
“TIO” is the target incentive opportunity (expressed as a percentage of base
salary) established by the Compensation Committee of the Board for the Executive
pursuant to the Astoria Financial Corporation Executive Officer Annual Incentive
Plan in effect at the time immediately prior to the Executive’s termination of
employment with the Company; provided, however, that in the event of the
Executive’s voluntary resignation pursuant to Section 9(a)(i) above following
written notice of a reduction in the Executive’s target incentive opportunity
that

Page 8 of 27
68243715v4

--------------------------------------------------------------------------------



results in or contributes to a material adverse effect on the aggregate value of
the Executive’s total compensation package, that is the basis for such
resignation under Section 9(a)(i)(D) above, “TIO” is the target incentive
opportunity in effect at the time immediately prior to the reduction that is the
subject of such written notice; and
“NY” is the Remaining Unexpired Employment Period expressed as a number of years
and fractions of years.
(vii)    at the election of the Company made within thirty (30) days following
the Executive’s termination of employment with the Company, upon the surrender
of options or appreciation rights issued to the Executive under any stock option
and appreciation rights plan or program maintained by, or covering employees of,
the Company, a lump sum payment (the “Option Surrender Payment”). The Option
Surrender Payment shall be calculated as follows:
OSP    =    (FMV - EP) x N
where:
“OSP” is the amount of the Option Surrender Payment, before the deduction of
applicable federal, state and local withholding taxes;
“FMV” is the closing price of the Company’s common stock on the NYSE, or on
whatever other stock exchange or market such stock is publicly traded, on the
date the Executive’s employment terminates or, if such day is not a day on which
such securities are traded, on the most recent preceding trading day on which a
trade occurs, provided however that if the option or stock appreciation right is
for a security other than the Company’s common stock, the fair market value of a
share of stock of the same class as the stock subject to the option or
appreciation right, determined as of the date of termination of employment shall
be utilized;
“EP” is the exercise price per share for such option or appreciation right, as
specified in or under the relevant plan or program; and
“N” is the number of shares with respect to which options or appreciation rights
are being surrendered.
For purposes of determining the Option Surrender Payment and for purposes of
determining the Executive’s right following his or her termination of employment
with the Company to exercise any options or appreciation rights not surrendered
pursuant hereto, the Executive shall be deemed fully vested in all options and
appreciation rights under any stock option or appreciation rights plan or
program

Page 9 of 27
68243715v4

--------------------------------------------------------------------------------



maintained by, or covering employees of, the Company, even if he or she is not
vested under such plan or program;
(viii)    at the election of the Company made within thirty (30) days following
the Executive’s termination of employment with the Company, upon the surrender
of any shares or share units awarded to the Executive under any equity
compensation plan maintained by, or covering employees of, the Company, a lump
sum payment (the “RRP Surrender Payment”) The RRP Surrender Payment shall be
calculated as follows:


RSP    =    FMV x N


where:


“RSP” is the amount of the RRP Surrender Payment, before the deduction of
applicable federal, state and local withholding taxes;


“FMV” is the closing price of the Company’s common stock on the NYSE, or on
whatever other stock exchange or market such stock is publicly traded, on the
date the Executive’s employment terminates or, if such day is not a day on which
such securities are traded, on the preceding trading day on which a trade
occurs, provided however that if the restricted stock is a security other than
the Company’s common stock, the fair market value of a share of stock of the
same class as the stock granted under such plan, determined as of the date of
termination of employment shall be utilized; and
“N” is the number of shares or share units which are being surrendered.
For purposes of determining the RRP Surrender Payment and for purposes of
determining the Executive’s right following his or her termination of employment
with the Company to any stock not surrendered pursuant hereto, the Executive
shall be deemed fully vested in all shares awarded under any restricted stock
plan maintained by, or covering employees of, the Company, even if he or she is
not vested under such plan; provided, however, that any shares of restricted
stock for which vesting is conditioned on the attainment of one or more
performance goals, with the intent that the award of such shares should satisfy
the requirements of qualified performance-based compensation (within the meaning
of Treasury Regulation section 1.162-27(e)), shall vest only in accordance with
the terms of the associated plan and award, and the Company’s right to elect to
purchase such shares pursuant to this Section 9(b)(ix) shall not expire until
thirty (30) days after such time as the vesting of such shares is no longer
conditioned on the attainment of any such performance goal.
The Salary Separation Payment, the 401(k) Separation Payment, the Bonus
Separation Payment, the Option Surrender Payment and the RRP Surrender Payment
shall be computed at the expense of the Company by an attorney of the firm of
Arnold & Porter LLP, 399 Park Avenue,

Page 10 of 27
68243715v4

--------------------------------------------------------------------------------



New York, New York 10022 or, if such firm is unavailable or unwilling to perform
such calculation, by a firm of independent certified public accountants selected
by the Executive and reasonably satisfactory to the Company (the “Computation
Advisor”). The determination of the Computation Advisor as to the amount of such
payments shall be final and binding in the absence of manifest error.
The Company and the Executive hereby stipulate that the damages which may be
incurred by the Executive following any such termination of employment are not
capable of accurate measurement as of the date first above written and that the
payments and benefits contemplated by this Section 9(b) constitute reasonable
damages under the circumstances and shall be payable without any requirement of
proof of actual damage and without regard to the Executive’s efforts, if any, to
mitigate damages. The Company and the Executive further agree that the Company
may elect to condition the payment of the Salary Separation Payment, the 401(k)
Separation Payment, the Bonus Separation Payment, the Option Surrender Payment
and the RRP Surrender Payment on the receipt of the Executive’s resignation from
any and all positions which he or she holds as an officer, director or committee
member with respect to the Company, the Bank or any subsidiary or affiliate of
either of them; provided, however, that such election will only be effective if
the Company notifies the Executive of its election in writing within five (5)
days of the Executive’s termination of employment.
Section 10.
Termination without Additional Company Liability.

(a)    In the event that the Executive’s employment with the Company shall
terminate during the Employment Period on account of:
(i)    the discharge of the Executive for Cause, which, for purposes of this
Agreement shall mean:
(A)    the Executive intentionally engages in dishonest conduct in connection
with the Executive’s performance of services for the Company resulting in the
Executive’s conviction of a felony;
(B)    the Executive is convicted of, or pleads guilty or nolo contendere to, a
felony or any crime involving moral turpitude;
(C)    the Executive willfully fails or refuses to perform the Executive’s
duties under this Agreement and fails to cure such breach within sixty (60) days
following written notice thereof from the Company;
(D)    the Executive breaches the Executive’s fiduciary duties to the Company
for personal profit;
(E)    the Executive’s willful breach or violation of any law, rule or
regulation (other than traffic violations or similar offenses), or final cease
and desist order in connection with the Executive’s performance of services for
the Company; or

Page 11 of 27
68243715v4

--------------------------------------------------------------------------------



(F)    the Executive’s material breach of any material provision of this
Agreement which is not substantially cured within 60 days after written notice
of such breach is received by the Executive from the Company.
(ii)    the Executive’s voluntary resignation from employment with the Company
for reasons other than those specified in Section 9(a) or 11(b);


(iii)    the Executive’s death;


(iv)    a determination that the Executive is Disabled;


then the Company, except as otherwise specifically provided herein, shall have
no further obligations under this Agreement, other than the payment to the
Executive (or, in the event of his or her death, to his or her estate) of the
amounts or benefits provided in Section 9(b)(i) and (ii) of this Agreement (the
“Standard Termination Entitlements”).
(b)    For purposes of Section 10(a)(i), no act or failure to act, on the part
of the Executive, shall be considered “intentional” or “willful” unless it is
done, or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s action or omission was in the best interests of the
Company. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the written advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company.
Except as specifically provided below, the cessation of employment of the
Executive shall not be deemed to be for Cause within the meaning of Section
10(a)(i) unless and until:
(i)    the Board, by the affirmative vote of 75% of its entire membership,
determines that the Executive is guilty of the conduct described in Section
10(a)(i) above measured against standards generally prevailing at the relevant
time in the savings and community banking industry;
(ii)    prior to the vote contemplated by Section 10(b)(i), the Board shall
provide the Executive with notice of the Company’s intent to discharge the
Executive for Cause, detailing with particularity the facts and circumstances
which are alleged to constitute Cause (the “Notice of Intent to Discharge”); and
(iii)    after the giving of the Notice of Intent to Discharge and before the
taking of the vote contemplated by Section 10(b)(i), the Executive, together
with the Executive’s legal counsel, if the Executive so desires, are afforded a
reasonable opportunity to make both written and oral presentations before the
Board for the purpose of refuting the alleged grounds for Cause for the
Executive’s discharge; and
(iv)    after the vote contemplated by Section 10(b)(i), the Company has
furnished to the Executive a notice of termination which shall specify the
effective date of the Executive’s termination of employment (which

Page 12 of 27
68243715v4

--------------------------------------------------------------------------------



shall in no event be earlier than the date on which such notice is deemed given)
and include a copy of a resolution or resolutions adopted by the Board,
certified by its corporate secretary, authorizing the termination of the
Executive’s employment with Cause and stating with particularity the facts and
circumstances found to constitute Cause for the Executive’s discharge (the
“Final Discharge Notice”).
If the Executive, during the ninety (90) day period commencing on the delivery
by the Company to the Executive of the Notice of Intent to Discharge specified
in Section 10(b)(ii), resigns his or her employment with the Company prior to
the delivery to the Executive by the Company of the Final Discharge Notice
specified in Section 10(b)(iv), then the cessation of employment of the
Executive shall be deemed to be for Cause.
Following the giving of a Notice of Intent to Discharge, the Company may
temporarily suspend the Executive’s duties and authority and, in such event, may
also suspend the payment of salary and other cash compensation, but not the
Executive’s participation in retirement, insurance and other employee benefit
plans. If the Executive is not discharged or is discharged without Cause within
forty-five (45) days after the giving of a Notice of Intent to Discharge,
payments of salary and cash compensation shall resume, and all payments withheld
during the period of suspension shall be promptly restored. If the Executive is
discharged with Cause not later than forty-five (45) days after the giving of
the Notice of Intent to Discharge, all payments withheld during the period of
suspension shall be deemed forfeited and shall not be included in the Standard
Termination Entitlements. If a Final Discharge Notice is given later than
forty-five (45) days, but sooner than ninety (90) days, after the giving of the
Notice of Intent to Discharge, all payments made to the Executive during the
period beginning with the giving of the Notice of Intent to Discharge and ending
with the Executive’s discharge with Cause shall be retained by the Executive and
shall not be applied to offset the Standard Termination Entitlements. If the
Company does not give a Final Discharge Notice to the Executive within ninety
(90) days after giving a Notice of Intent to Discharge, the Notice of Intent to
Discharge shall be deemed withdrawn and any future action to discharge the
Executive with Cause shall require the giving of a new Notice of Intent to
Discharge. If the Executive resigns pursuant to Section 10(b), the Executive
shall forfeit his or her right to suspended amounts that have not been restored
as of the date of the Executive’s resignation or notice of resignation,
whichever is earlier.
(c)    The Company may terminate the Executive’s employment on the basis that
the Executive is Disabled during the Employment Period upon a determination by
the Board, by the affirmative vote of 75% of its entire membership, acting in
reliance on the written advice of a New York State licensed medical doctor
acceptable to it, that the Executive is suffering from a physical or mental
impairment which, at the date of the determination, has prevented the Executive
from performing the Executive’s assigned duties on a substantially full-time
basis for a period of at least one hundred and eighty (180) days during the
period of one (1) year ending with the date of the determination or is likely to
result in death or prevent the Executive from performing the Executive’s
assigned duties on a substantially full-time basis for a period of at least one
hundred and eighty (180) days during the period of one (1) year beginning with
the date of the determination. In such event:

Page 13 of 27
68243715v4

--------------------------------------------------------------------------------



(A)    The Company shall pay and provide the Standard Termination Entitlements
to the Executive;
(B)    In addition to the Standard Termination Entitlements, the Company shall
continue to pay to the Executive the Executive’s base salary, at the annual rate
in effect for the Executive immediately prior to the termination of the
Executive’s employment, during a period ending on the earliest of:
(I)    the expiration of one hundred and eighty (180) days after the date of
termination of the Executive’s employment;
(II)    the date on which long-term disability insurance benefits are first
payable to the Executive under any long-term disability insurance plan covering
the Executive; or
(III)    the date of the Executive’s death.
A termination of employment due to Disability under this Section shall be
effected by a notice of termination given to the Executive by the Company and
shall take effect on the later of the effective date of termination specified in
such notice or, if no such date is specified, the date on which the notice of
termination is deemed given to the Executive.
Section 11.
Termination Upon or Following a Change of Control.

(a)    A Change of Control of the Company (“Change of Control”) shall be deemed
to have occurred upon the happening of any of the following events:
(i)    the consummation of a transaction that results in the reorganization,
merger or consolidation of the Company with one or more other persons, other
than a transaction following which:
(A)    at least 51% of the equity ownership interests of the entity resulting
from such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) in substantially the same relative proportions by persons who,
immediately prior to such transaction, beneficially owned (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) at least 51% of the outstanding
equity ownership interests in the Company; and
(B)    at least 51% of the securities entitled to vote generally in the election
of directors of the entity resulting from such transaction are beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least 51 % of the securities entitled to
vote generally in the election of directors of the Company;

Page 14 of 27
68243715v4

--------------------------------------------------------------------------------



(ii)    the acquisition of all or substantially all of the assets of the Company
or beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of the outstanding securities of the Company
entitled to vote generally in the election of directors by any person or by any
persons acting in concert;
(iii)    a complete liquidation or dissolution of the Company, or approval by
the stockholders of the Company of a plan for such liquidation or dissolution;
(iv)    the occurrence of any event if, immediately following such event, at
least 50% of the members of the Board do not belong to any of the following
groups:
(A)    individuals who were members of the Board on the Initial Effective Date;
or
(B)    individuals who first became members of the Board after the Initial
Effective Date either:
(I)    upon election to serve as a member of the Board by affirmative vote of
three-quarters of the members of such Board, or of a nominating committee
thereof, in office at the time of such first election; or
(II)    upon election by the stockholders of the Company to serve as a member of
the Board, but only if nominated for election by affirmative vote of
three-quarters of the members of the Board, or of a nominating committee
thereof, in office at the time of such first nomination;
provided, however, that such individual’s election or nomination did not result
from an actual or threatened election contest (within the meaning of Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents (within the meaning of Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) other than by or on
behalf of the Board; or
(v)    any event which would be described in Section 11(a)(i), (ii), (iii) or
(iv) if the term “Bank” were substituted for the term “Company” therein or the
term “Board of Directors of the Bank” were substituted for the term “Board”.
In no event, however, shall a Change of Control be deemed to have occurred as a
result of any acquisition of securities or assets of the Company, the Bank, or
an affiliate or subsidiary of either of them, by the Company, the Bank, or a
subsidiary of either of them, or by any employee benefit plan maintained by any
of them. For purposes of this Section 11 (a), the term “person” shall have the
meaning assigned to it under Sections 13(d)(3) or 14(d)(2) of the Exchange Act.

Page 15 of 27
68243715v4

--------------------------------------------------------------------------------



(b)    In the event of a Change of Control, the Executive shall be entitled to
the payments and benefits contemplated by Section 9(b) in the event of his or
her termination of employment with the Company under any of the circumstances
described in Section 9(a) of this Agreement or under any of the following
circumstances:


(i)    resignation, voluntary or otherwise, by the Executive at any time during
the Employment Period within six (6) months following his or her demotion, loss
of title, office or significant authority or responsibility or following any
reduction in any element of his or her package of compensation and benefits;


(ii)    resignation, voluntary or otherwise, by the Executive at any time during
the Employment Period within six (6) months following any relocation of his or
her principal place of employment or any change in working conditions at such
principal place of employment which the Executive, in his or her reasonable
discretion, determines to be embarrassing, derogatory or otherwise adverse;


(iii)    resignation, voluntary or otherwise, by the Executive at any time
during the Employment Period within six (6) months following the failure of any
successor to the Company in the Change of Control to include the Executive in
any compensation or benefit program maintained by it or covering any of its
executive officers, unless the Executive is already covered by a substantially
similar plan of the Company which is at least as favorable to him or her; or


(iv)    resignation, voluntary or otherwise, for any reason whatsoever during
the Employment Period within six months following the effective date of the
Change of Control.


Section 12.
Tax Indemnification.



(a)    This Section 12 shall apply if the Executive’s employment is terminated
upon or following:


(i)    a Change of Control (as defined in Section 11 of this Agreement); or


(ii)    a change “in the ownership or effective control” of the Company or the
Bank or “in the ownership of a substantial portion of the assets” of the Company
or the Bank within the meaning of Section 280G of the Code.


If this Section 12 applies, then, if for any taxable year, the Executive shall
be liable for the payment of an excise tax under Section 4999 of the Code with
respect to any payment in the nature of compensation made by the Company, the
Bank or any direct or indirect subsidiary or affiliate of the Company or the
Bank to (or for the benefit of) the Executive, the Company shall pay to the
Executive an amount intended to indemnify the Executive against the financial
effects of the excise tax imposed on excess parachute payments under Section
280G of the Code (the “Tax Indemnity Payment”). The Tax Indemnity Payment shall
be determined under the following formula:

Page 16 of 27
68243715v4

--------------------------------------------------------------------------------





E x P
TIP    =    ----------------------------------------
1 - (( FI x ( 1 - SLI )) + SLI + E + M )
where:
“TIP” is the Tax Indemnity Payment, before the deduction of applicable federal,
state and local withholding taxes;
“E” is the percentage rate at which an excise tax is assessed under Section 4999
of the Code;
“P” is the amount with respect to which such excise tax is assessed, determined
without regard to any amount payable pursuant to this Section 12;
“FI” is the highest marginal rate of income tax applicable to the Executive
under the Code for the taxable year in question;
“SLI” is the sum of the highest marginal rates of income tax applicable to the
Executive under all applicable state and local laws for the taxable year in
question; and
“M” is the highest marginal rate of Medicare tax applicable to the Executive
under the Code for the taxable year in question.
(b)    The computation of the Tax Indemnity Payment shall be made at the expense
of the Company by the Computation Advisor and shall be based on the following
assumptions:
(i)    that a change in ownership, a change in effective ownership or control or
a change in the ownership of a substantial portion of the assets of the Bank or
the Company has occurred within the meaning of Section 280G of the Code (a “280G
Change of Control”);
(ii)    that all direct or indirect payments made to or benefits conferred upon
the Executive on account of the Executive’s termination of employment are
“parachute payments” within the meaning of Section 280G of the Code; and
(iii)    that no portion of such payments is reasonable compensation for
services rendered prior to the Executive’s termination of employment.
(c)    With respect to any payment that is presumed to be a parachute payment
for purposes of Section 280G of the Code, the Tax Indemnity Payment shall be
made to the Executive on the earlier of the date the Company, the Bank or any
direct or indirect subsidiary or affiliate of the Company or the Bank is
required to withhold such tax or the date the tax is required to be paid by the
Executive, unless, prior to such date, the Company delivers to the

Page 17 of 27
68243715v4

--------------------------------------------------------------------------------



Executive the written opinion (the “Opinion Letter”), in form and substance
reasonably satisfactory to the Executive, of the Computation Advisor or, if the
Computation Advisor is unable to provide such opinion, of an attorney or firm of
independent certified public accountants selected by the Company and reasonably
satisfactory to the Executive, to the effect that the Executive has a reasonable
basis on which to conclude that:
(i)    no 280G Change in Control has occurred, or
(ii)    all or part of the payment or benefit in question is not a parachute
payment for purposes of Section 280G of the Code, or
(iii)    all or part of such payment or benefit constitutes reasonable
compensation for services rendered prior to the 280G Change of Control, or
(iv)    for some other reason which shall be set forth in detail in such letter,
no excise tax is due under Section 4999 of the Code with respect to such payment
or benefit.
If the Company delivers an Opinion Letter, the Computation Advisor shall
re-compute, and the Company shall make, the Tax Indemnity Payment, if any, in
reliance on the information contained in the Opinion Letter.
(d)    In the event that the Executive’s liability for the excise tax under
Section 4999 of the Code for a taxable year is subsequently determined to be
different than the amount with respect to which the Tax Indemnity Payment is
made, the Executive or the Company, as the case may be, shall pay to the other
party at the time that the amount of such excise tax is finally determined, an
appropriate amount, plus interest, such that the payment made pursuant to
Sections 12(a) and 12(c), when increased by the amount of the payment made to
the Executive pursuant to this Section 12(d), or when reduced by the amount of
the payment made to the Company pursuant to this Section 12(d), equals the
amount that should have properly been paid to the Executive under Sections 12(a)
and 12(c). The interest paid to the Company under this Section 12(d) shall be
determined at the rate provided under Section 1274(b)(2)(B) of the Code. The
payment made to the Executive shall include such amount of interest as is
necessary to satisfy any interest assessment made by the Internal Revenue
Service and an additional amount equal to any monetary penalties assessed by the
Internal Revenue Service on account of an underpayment of the excise tax. To
confirm that the proper amount, if any, was paid to the Executive under this
Section 12, the Executive shall furnish to the Company a copy of each tax return
which reflects a liability for an excise tax, at least 20 days before the date
on which such return is required to be filed with the Internal Revenue Service.
Nothing in this Agreement shall give the Company any right to control or
otherwise participate in any action, suit or proceeding to which the Executive
is a party as a result of positions taken on the Executive’s federal income tax
return with respect to the Executive’s liability for excise taxes under Section
4999 of the Code. Any payment pursuant to this Section 12(d) shall be made
promptly following the relevant subsequent determination, and shall in any case
be made no later than the last day of the calendar year following the calendar
year in which any additional taxes for which the Tax Indemnity Payment is to be
made are remitted to the Internal Revenue Service.

Page 18 of 27
68243715v4

--------------------------------------------------------------------------------



(e)    The provisions of this Section 12 are designed to reflect the provisions
of applicable federal, state and local tax laws in effect on the date of this
Agreement. If, after the date hereof, there shall be any change in any such
laws, this Section 12 shall be modified in such manner as the Executive and the
Company may mutually agree upon if and to the extent necessary to assure that
the Executive is fully indemnified against the economic effects of the tax
imposed under Section 4999 of the Code or any similar federal, state or local
tax.
Section 13.
Covenant Not To Compete.

The Executive hereby covenants and agrees that, in the event of his or her
termination of employment with the Company prior to the expiration of the
Employment Period, for a period of one (1) year following the date of his or her
termination of employment with the Company (or, if less, for the Remaining
Unexpired Employment Period), the Executive shall not, without the written
consent of the Company, become an officer, employee, consultant, director or
trustee of any savings bank, savings and loan association, savings and loan
holding company, bank or bank holding company, or any direct or indirect
subsidiary or affiliate of any such entity, that entails working in any city,
town or county in which the Bank or the Company has an office or has filed an
application for regulatory approval to establish an office, determined as of the
effective date of the Executive’s termination of employment; provided, however,
that this Section 13 shall not apply if the Executive’s employment is terminated
for the reasons set forth in Section 9(a); and for avoidance of doubt including
11(b) and provided, further, that if the Executive’s employment shall be
terminated on account of Disability as provided in Section 10(c) of this
Agreement, this Section 13 shall not prevent the Executive from accepting any
position or performing any services if:
(a)    he or she first offers, by written notice, to accept a similar position
with or perform similar services for the Company on substantially the same terms
and conditions and
(b)    the Company declines to accept such offer within ten (10) days after such
notice is given.
Section 14.
Confidentiality.

Unless the Executive obtains the prior written consent of the Company, the
Executive shall keep confidential and shall refrain from using for the benefit
of the Executive or any person or entity other than the Company, any entity
which is a subsidiary of the Company or any entity which the Company is a
subsidiary of, any material document or information obtained from the Company,
or from its affiliates or subsidiaries, in the course of the Executive’s
employment with any of them concerning their properties, operations or business
(unless such document or information is readily ascertainable from public or
published information or trade sources or has otherwise been made available to
the public through no fault of his or her own) until the same ceases to be
material (or becomes so ascertainable or available); provided, however, that
nothing in this Section 14 shall prevent the Executive, with or without the
Company’s consent, from participating in or disclosing documents or information
in connection with any judicial or administrative investigation, inquiry or
proceeding to the extent that such participation or disclosure is required under
applicable law.

Page 19 of 27
68243715v4

--------------------------------------------------------------------------------



Section 15.
Solicitation.

The Executive hereby covenants and agrees that, for a period of one (1) year
following the Executive’s termination of employment with the Company, he or she
shall not, without the written consent of the Company, either directly or
indirectly:
(a)    solicit, offer employment to or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Company, the Bank or any affiliate or
subsidiary of either of them, to terminate his or her employment and accept
employment or become affiliated with, or provide services for compensation in
any capacity whatsoever to, any savings bank, savings and loan association,
bank, bank holding company, savings and loan holding company, or other
institution engaged in the business of accepting deposits and making loans,
doing business in any city, town or county in which the Bank or the Company has
an office or has filed an application for regulatory approval to establish an
office;
(b)    provide any information, advice or recommendation with respect to any
such officer or employee to any savings bank, savings and loan association,
bank, bank holding company, savings and loan holding company, or other
institution engaged in the business of accepting deposits and making loans,
doing business in any city, town or county in which the Bank or the Company has
an office or has filed an application for regulatory approval to establish an
office that is intended, or that a reasonable person acting in like
circumstances would expect, to have the effect of causing any officer or
employee of the Company, the Bank, or any affiliate or subsidiary of either of
them, to terminate his or her employment and accept employment, become
affiliated with or provide services for compensation in any capacity whatsoever
to any such savings bank, savings and loan association, bank, bank holding
company, savings and loan holding company or other institution engaged in the
business of accepting deposits and making loans; or
(c)    solicit, provide any information, advice or recommendation or take any
other action intended, or that a reasonable person acting in like circumstances
would expect, to have the effect of causing any customer of the Company, the
Bank, or any affiliate or subsidiary of either of them to terminate an existing
business or commercial relationship with the Company, the Bank, or any affiliate
or subsidiary of either of them.
Section 16.
No Effect on Employee Benefit Plans or Programs.

The termination of the Executive’s employment during the term of this Agreement
or thereafter, whether by the Company or by the Executive, shall have no effect
on the rights and obligations of the parties hereto under the Company’s
qualified or non-qualified retirement, pension, savings, thrift, profit-sharing
or stock bonus plans, group life, health (including hospitalization, medical and
major medical), dental, accident and long term disability

Page 20 of 27
68243715v4

--------------------------------------------------------------------------------



insurance plans or such other employee benefit plans or programs, or
compensation plans or programs, as may be maintained by, or cover employees of,
the Company from time to time.
Section 17.
Successors and Assigns.

This Agreement will inure to the benefit of and be binding upon the Executive,
his or her legal representatives and testate or intestate distributees, and the
Company and its successors and assigns, including any successor by merger or
consolidation or a statutory receiver or any other person or firm or corporation
to which all or substantially all of the assets and business of the Company may
be sold or otherwise transferred. Failure of the Company to obtain from any
successor its express written assumption of the Company’s obligations under this
Agreement at least sixty (60) days in advance of the scheduled effective date of
any such succession shall be deemed a material breach of this Agreement.
Section 18.
Notices.

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five (5) days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:
If to the Executive:
Monte N. Redman
69 Third Street
Garden City, New York 11530
If to the Company:
Astoria Financial Corporation
One Astoria Bank Plaza
Lake Success, New York 11042-1085
Attention: General Counsel
with a copy to:
Arnold & Porter LLP
399 Park Avenue
New York, New York 10022
Attention:    Robert C. Azarow, Esq.
Section 19.
Indemnification for Attorneys’ Fees.

The Company shall advance, indemnify, hold harmless and defend the Executive
against reasonable costs, including legal fees, incurred by him or her in
connection with or arising out of any action, suit or proceeding in which he or
she may be involved, as a result of

Page 21 of 27
68243715v4

--------------------------------------------------------------------------------



his or her efforts, in good faith, to defend or enforce the terms of this
Agreement; provided, however, that in the case of any action, suit or proceeding
instituted prior to a Change of Control, the Executive shall have substantially
prevailed on the merits pursuant to a judgment, decree or order of a court of
competent jurisdiction or of an arbitrator in an arbitration proceeding, or in a
settlement. For purposes of this Agreement, any settlement agreement which
provides for payment of any amounts in settlement of the Company’s obligations
hereunder shall be conclusive evidence of the Executive’s entitlement to
indemnification hereunder, and any such indemnification payments shall be in
addition to amounts payable pursuant to such settlement agreement, unless such
settlement agreement expressly provides otherwise. Any payment or reimbursement
to effect such indemnification shall be made no later than the last day of the
calendar year following the calendar year in which the Executive incurs the
expense or, if later, within sixty (60) days after the settlement or resolution
that gives rise to the Executive’s right to reimbursement; provided, however,
that the Executive shall have submitted to the Company documentation supporting
such expenses at such time and in such manner as the Company may reasonably
require.
Section 20.
Severability.

A determination that any provision of this Agreement is invalid or unenforceable
shall not affect the validity or enforceability of any other provision hereof.
Section 21.
Waiver.

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.
Section 22.
Counterparts.

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, and all of which shall constitute one and the same
Agreement.
Section 23.
Governing Law.

This Agreement shall be governed by and construed and enforced in accordance
with the federal laws of the United States and, to the extent that federal law
is inapplicable, in accordance with the laws of the State of New York applicable
to contracts entered into and to be performed entirely within the State of New
York.
Section 24.
Headings and Construction.

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

Page 22 of 27
68243715v4

--------------------------------------------------------------------------------



Section 25.
Entire Agreement: Modifications.

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No modifications of this Agreement shall be valid unless made in writing
and signed by the parties hereto; provided, however, that this Agreement shall
be subject to amendment in the future in such manner as the Company shall
reasonably deem necessary or appropriate to effect compliance with Section 409A
of the Code and the regulations thereunder, and to avoid the imposition of
penalties and additional taxes under Section 409A of the Code, it being the
express intent of the parties that any such amendment shall not diminish the
economic benefit of the Agreement to the Executive on a present value basis.
Section 26.
Guarantee.

The Company hereby agrees to guarantee the payment by the Bank of any benefits
and compensation to which the Executive is or may be entitled to under the terms
and conditions of the Amended and Restated Employment Agreement dated as of the
16th day of October, 2014 between the Bank and the Executive.
Section 27.
Non-duplication.

In the event that the Executive shall perform services for the Bank or any other
affiliate or subsidiary of the Company, any compensation or benefits provided to
the Executive by such other employer shall be applied to offset the obligations
of the Company hereunder, it being intended that this Agreement set forth the
aggregate compensation and benefits payable to the Executive for all services to
the Company and all of its affiliates and subsidiaries.
Section 28.
Survival.

The provisions of any sections of this Agreement which by its terms contemplates
performance after the expiration or termination of this Agreement (including,
but not limited to, Sections 6, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 21,
26, 27, 29, 30 and 31) shall survive the expiration of the Employment Period or
termination of this Agreement.
Section 29.
Equitable Remedies.

The Company and the Executive hereby stipulate that money damages are an
inadequate remedy for violations of Sections 6(a), 13, 14 or 15 of this
Agreement and agree that equitable remedies, including, without limitations, the
remedies of specific performance and injunctive relief, shall be available with
respect to the enforcement of such provisions.
Section 30.
Required Regulatory Provisions.

Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and any regulations
promulgated thereunder.

Page 23 of 27
68243715v4

--------------------------------------------------------------------------------



Section 31.
No Offset or Recoupment; No Attachment.

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations under this Agreement shall not be affected
by any set-off, counterclaim, recoupment, defense or other claim, right or
action which the Company or any of its affiliates or subsidiaries may have
against the Executive. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not the Executive obtains other
employment. Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.
Section 32.
Compliance with Section 409A of the Code.

The Executive and the Company acknowledge that each of the payments and benefits
promised to the Executive under this Agreement must either comply with the
requirements of Section 409A of the Code (“Section 409A”) and the regulations
thereunder or qualify for an exception from compliance. To that end, the
Executive and the Company agree that
(a)    the insurance benefits provided in Section 6(a) and the indemnification
provided in Section 6(b) are intended to be excepted from compliance with
Section 409A pursuant to Treasury Regulation section 1.409A-1(b)(10) as
insurance and indemnification against claims based on acts or omissions as a
service provider;
(b)    the expense reimbursements described in Section 8 and legal fee
reimbursements described in Section 19 are intended to satisfy the requirements
for a “reimbursement plan” described in Treasury Regulation section
1.409A-3(i)(1)(iv)(A) and shall be administered to satisfy such requirements;
(c) the payment described in Section 9(b)(i) is intended to be excepted from
compliance with Section 409A pursuant to Treasury Regulation section
1.409A-1(b)(3) as payment made pursuant to the Company’s customary payment
timing arrangement;
(d)    the benefits and payments described in Section 9(b)(ii) are expected to
comply with or be excepted from compliance with Section 409A on their own terms;
(e)    the welfare benefits provided in kind under Section 9(b)(iii) are
intended to be excepted from compliance with Section 409A as welfare benefits
pursuant to Treasury Regulation Section 1.409A-1(a)(5) and/or as benefits not
includible in gross income;

Page 24 of 27
68243715v4

--------------------------------------------------------------------------------



(f)    the benefits and payments on a disability described in Section 10(c) are
expected to be excepted from compliance with Section 409A as “disability pay”
pursuant to Treasury Regulation section 1.409A-1(a)(5); and
(g)    the Tax Indemnity Payment provided under section 12 is intended to
satisfy the requirements for a “tax gross-up payment” described in Treasury
Regulation section 1.409A-3(i)(1)(v).
In the case of a payment that is not excepted from compliance with Section 409A,
and that is not otherwise designated to be paid immediately upon a permissible
payment event within the meaning of Treasury Regulation Section 1.409A-3(a), the
payment shall not be made prior to, and shall, if necessary, be deferred (with
interest at the annual rate of 6%, compounded monthly from the date of the
Executive’s termination of employment to the date of actual payment) to and paid
on the later of the date sixty (60) days after the Executive’s earliest
separation from service (within the meaning of Treasury Regulation Section
1.409A-1(h)) and, if the Executive is a specified employee (within the meaning
of Treasury Regulation Section 1.409A-1(i)) on the date of his or her separation
from service, the first day of the seventh month following the Executive’s
separation from service. Each amount payable under this plan that is required to
be deferred beyond the Executive’s separation from service, shall be deposited
on the date on which, but for such deferral, the Company would have paid such
amount to the Executive, in a grantor trust which meets the requirements of
Revenue Procedure 92-65 (as amended or superseded from time to time), the
trustee of which shall be a financial institution selected by the Company with
the approval of the Executive (which approval shall not be unreasonably withheld
or delayed), pursuant to a trust agreement the terms of which are approved by
the Executive (which approval shall not be unreasonably withheld or delayed)
(the “Rabbi Trust”), and payments made shall include earnings on the investments
made with the assets of the Rabbi Trust, which investments shall consist of
short-term investment grade fixed income securities or units of interest in
mutual funds or other pooled investment vehicles designed to invest primarily in
such securities. Furthermore, this Agreement shall be construed and administered
in such manner as shall be necessary to effect compliance with Section 409A.

Page 25 of 27
68243715v4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and the
Executive has hereunto set his or her hand, all as of the day and year first
above written.
ATTEST:
 
ASTORIA FINANCIAL CORPORATION
 
 
 
 
 
Name:
/s/ David J. DeBaun
 
By:
/s/ Gerard C. Keegan
 
David J. DeBaun
 
Name:
Gerard C. Keegan
 
 
 
Title:
Vice Chairman, Senior Executive
[Seal]
 
 
 
Vice President & Chief Operating
 
 
 
 
Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Monte N. Redman
 
 
 
 
Monte N. Redman
 
 
 
 
 
 
 
 
 
 




Page 26 of 27
68243715v4

--------------------------------------------------------------------------------



STATE OF NEW YORK          )     ss.:
COUNTY OF NASSAU         )
On this 16TH day of October, 2014 before me, the undersigned, personally
appeared Gerard C. Keegan, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual(s) whose name(s) is (are)
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their capacity(ies), and that by his/her/their
signature(s) on the instrument, the individual(s), or the person upon behalf of
which the individual(s) acted, executed the instrument.
/s/ Anna Knice                    
Name: Anna Knice
Notary Public, State of New York
No. 4980431
Qualified in Suffolk County
Commission Expires: April 22, 2015








STATE OF NEW YORK          )     ss.:
COUNTY OF NASSAU         )
On this 16TH day of October, 2014 before me, the undersigned, personally
appeared Monte N. Redman, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.
/s/ Anna Knice                    
Name: Anna Knice
Notary Public, State of New York
No. 4980431
Qualified in Suffolk County
Commission Expires: April 22, 2015





Page 27 of 27
68243715v4